 

Exhibit 10.99

 

[ex10-99_001.jpg]

November 20, 2018

 

John M. Desmarais

26 Deer Creek Lane

Mt. Kisco, New York 10549

 

Dear Mr. Desmarais:

 

Reference is made to that certain Promissory Note, dated July 13, 2017, as
amended (the “Note”), issued by BioRestorative Therapies, Inc. (the “Company”)
to John M. Desmarais (the “Lender”) in the principal amount of $175,000 (the
“Principal Amount”). The Note provides that the Principal Amount, together with
accrued interest thereon, is payable on December 1, 2018 (the “Maturity Date”).

 

The Lender hereby waives any and all defaults by the Company under the Note. The
parties agree that the Note is hereby amended such that the Maturity Date for
the payment of the Principal Amount, together with accrued interest thereon,
shall be extended to December 31, 2019.

 

In consideration of the foregoing, the Company agrees that the expiration dates
of the Warrants, dated March 18, 2016, as amended, issued to the Lender for the
purchase of 444,444 and 400,000 shares of the Company’s Common Stock,
respectively (collectively, the “Warrants”), are extended to December 31, 2019
and the exercise price of the Warrants is reduced to $1.50 per share.

 

Except as modified herein, the Note and the Warrants shall continue in full
force and effect in accordance with their respective terms. In addition, the
Security Agreement, dated as of July 13, 2017, by and among the Company, Tuxis
Trust, the Lender and John M. Desmarais, as representative, shall continue in
full force and effect in accordance with its terms.

 

This letter may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

 

This letter shall be governed by, and construed in accordance with, the laws of
the State of New York, excluding choice of law principles thereof.

 

  Very truly yours,       BIORESTORATIVE THERAPIES, INC.         By:       Mark
Weinreb     Chief Executive Officer       Agreed:           John M. Desmarais  
 

 



   

 

